DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11, 13-16, 18-19, 22-23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Enssle et al. (US 10083418 B2) in view of Gold et al. (US 20170251390 A1).

Regarding claim 1, Enssle teaches an unmanned vehicle (Enssle, Fig. 1 and Col. 4 Lines 20-25, autonomous robot 102/105 is driverless vehicles, unmanned aerial vehicles (e.g., drones)) configured to locate an asset having an associated tag in which an identifier associated with the asset to be located (autonomous robot picker 105 (unmanned vehicle) locates physical objects 204 by reading the corresponding identifier 214 (Enssle, Fig. 3 and Col. 11 Lines 1-25) and is store in a database (Col. 3 Lines 45-65), the unmanned vehicle comprising: a motor (Enssle, Fig. 3, drive motor 320 and Col. 10 Lines 15-45) configured to move the unmanned vehicle (Enssle, Col. 1 Lines 60-67, roam or navigate through facility in response to operation of the drive motor by the controller); a communication module (Enssle, Fig. 1 and Col. 4 Lines 1-20, autonomous robot communicate with first/second system via e.g. WiFi network (i.e. autonomous robot (unmanned vehicle) must has a communication module for the communication, for evidence see Fig. 4)) configured to wirelessly communicate with an external vehicle-control device (Enssle, Fig. 1 and Col. 10 Lines 15-25, the instructions received from the second computing system); and a tag reader configured to perform wireless read operations (Enssle, Figs. 3-4 and Col. 12 Lines 60-65, the optical scanner 330 and scanner is a barcode reader or RFID reader), (Enssle, Fig. 3, drive motor 320 and Col. 10 Lines 15-45, navigate through the facility and locate the like physical objects in the facility); perform read operations, using the tag reader in the unmanned vehicle, at various locations in the space to be searched (Essel, Col. 4 Lines 35-65, roam or navigate through the facility and capture (read) identifiers associated with the physical objects); and 
However, Enssle does not explicitly teaches the unmanned vehicle further comprising: each read operation attempting to wirelessly read any tag that is within a read range of the tag reader; and in response to successfully reading the tag associated with the asset to be located, signal that the asset to be located has been located.
Gold teaches the device 101 (i.e. unmanned vehicle) (Gold, Fig. 1), wherein the transmitter or RFID tag reader transmits signals that only be received within a certain range (Gold, Pars. 42, 135); and based on the device's receipt of the signal, that the RFID tag (and the object by association) and the device are in proximity with one another, cause an auditory and/or vibration (Gold, Par. 27, 41).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gold into Enssel to
notify user when a particular object is in proximity or i.e. found.

Regarding claim 2, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the unmanned vehicle comprises one of a flying drone, wheeled vehicle, and a continuous track vehicle (Enssel, Col. 4 Lines 20-25).

Regarding claim 3, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the asset to be located comprises: structured cabling equipment; networking equipment; power equipment; heating, ventilation, and air conditioning (HVAC) equipment; lighting equipment; elevator equipment; building-related equipment and structures; and information technology (IT) equipment (Gold, Par. 125, equipment).

Regarding claim 4, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the asset to be located is deployed in one of: a space or enclosure in which the asset to be located is not normally visible and a space or enclosure in which the asset to be located is inconvenient for a person to access (Enssel, Figs. 2-3 and Col. 10 Lines 55-65, different location within the shelving unit).

Regarding claim 6, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the unmanned vehicle is configured to: receive the identifier associated with the asset to be located; and checking if each respective associated identifier from each successfully read tag matches the identifier associated with the asset to be located; wherein the tag associated with the asset to be located is considered to have been successfully read if the respective associated identifier from a successfully read tag matches the identifier associated with the asset to be located (Gold, Par. 27).

Regarding claim 7, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 6, wherein the unmanned vehicle is configured to receive the identifier associated with the asset to be located from at least one of: a workflow management application; and the external vehicle-control device via which the identifier associated with the asset to be located has been entered (Enssel, Col. 5 Line 65-Col. 6 Line 25, receives instructions from the second computing system 120  (external vehicle-control device) including the data associated with the like physical objects including a name of the like physical objects, a description of the like physical objects, coordinates corresponding to a location at which the physical objects are stored within the second facility, an identifier associated with the like physical objects, and a quantity of like physical objects to be retrieved from the storage location).

Regarding claim 10, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the unmanned vehicle is configured to move the unmanned vehicle throughout the space to be searched by doing at least one of: moving the unmanned vehicle throughout the space to be searched autonomously (Essel, Col. 4 Lines 25-65,  autonomous robot device 102 is an intelligent device capable of performing tasks without human control, roam or navigate through the facility, and capture (read) identifiers associated with the physical objects); and having a person remotely pilot or drive the unmanned vehicle throughout the space to be searched.

Regarding claim 11, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the tags comprise at least one of RFID tags, WiFi tags, BLUETOOTH tags, and Zigbee tags (Enssle, Figs. 3-4 and Col. 12 Lines 60-65).

Regarding claim 13, method of claim 13 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 13.

Regarding claims 14-16, method of claims 14-16 are performed by the apparatus of claims 2-4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 2-4 (apparatus) for the method of claims 14-16.

Regarding claims 18-19, method of claims 18-19 are performed by the apparatus of claims 6-7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 6-7 (apparatus) for the method of claims 18-19.

Regarding claims 22-23, method of claims 22-23 are performed by the apparatus of claims 10-11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 10-11 (apparatus) for the method of claims 22-23.

Regarding claim 25, system of claim 25 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the system of claim 25.

Regarding claims 26-28, system of claims 26-28 are performed by the apparatus of claims 2-4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 2-4 (apparatus) for the system of claims 26-28.

Regarding claim 30, system of claim 30 is performed by the apparatus of claim 11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 11 (apparatus) for the system of claim 30.


Claims 5, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Enssle et al. (US 10083418 B2) in view of Gold et al. (US 20170251390 A1) and in further view of Lu et al. (US 10360778 B1).

Regarding claim 5, the combination of Enssle and Gold teaches previous claim.
However, does not explicitly teaches the unmanned vehicle of claim 1, wherein the asset to be located is deployed in one of: a ceiling space between a dropped or suspended ceiling and structural ceiling; a floor space between a raised floor and a structural floor; a wall space within a wall; an underground space buried in a ground; and an inside of a vault or other enclosure.
Lu teaches the asset tags are located any places such as walls, ceilings or other locations (Lu, Background).


Regarding claim 17, method of claim 17 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the method of claim 17.

Regarding claim 29 system of claim 29 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the system of claim 29.


Claims 8-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Enssle et al. (US 10083418 B2) in view of Gold et al. (US 20170251390 A1) and in further view of Christopher et al. (US 20180293535 A1).

Regarding claim 8, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the unmanned vehicle is configured to signal that the asset to be located has been located by doing at least one of the following: stopping the unmanned vehicle where the tag associated with the asset to be located was successfully read, hovering the unmanned vehicle where the tag associated with the asset to be located was successfully read, playing a sound on a speaker of the unmanned vehicle or the external vehicle-control device, (Enssel, Fig. 5 and Col. 13 Line 50-Col. 14 Line 25, the autonomous robot device extracts the identifier from the captured image and transmits the identifier to a first/second computing system (i.e. external vehicle-control device or other external device)).
However, the combination does not explicitly teach the first computing system as taught above display the received data.
Christopher teaches the device 120 (Christopher, Fig. 1), wherein the server (i.e. external vehicle-control device or other external device) receives the data associated with the RFID asset tag 545 and displays in a graph tabular format 502 on a computing device 504 of the server (Christopher, Figs. 1, 5A and Pars. 25, 41).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Christopher into the combination of Enssel and Gold for a user to locate or monitor the asset.

Regarding claim 9, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, wherein the unmanned vehicle further comprises a camera (Enssel, Col. 6 Lines 30-60, image capturing device 220); wherein the unmanned vehicle is configured to enable images of an area associated with the asset to be located (Enssel, Col. 7 Lines 20-50) 
Enssel further teaches the autonomous robot device extracts the identifier from the captured image and transmits the identifier to a first/second computing system (i.e. external vehicle-control device or other external device) (Enssel, Fig. 5 and Col. 13 Line 50-Col. 14 Line 25).
(i.e. external vehicle-control device) as taught above display the received data of the capture image.
Christopher teaches the server (i.e. external vehicle-control device) receives the data associated with the RFID asset tag 545 from forklift 505 with the reader (unmanned vehicle) and displays in a graph tabular format 502 on a computing device 504 of the server (Christopher, Figs. 1, 5A and Pars. 25, 41).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Christopher into the combination of Enssel and Gold for a user to locate or monitor the asset.

Regarding claims 20-21, method of claims 20-21 are performed by the apparatus of claims 8-9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 8-9 (apparatus) for the method of claims 20-21.


Claims 12, 24 and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Enssle et al. (US 10083418 B2) in view of Gold et al. (US 20170251390 A1) and in further view of Arunachalam et al. (US 20180077546 A1).

Regarding claim 12, the combination of Enssle and Gold teaches previous claim. The combination further teaches the unmanned vehicle of claim 1, further comprising a positioning system to determine a current location of the unmanned vehicle (Enssle, Col. 4 Lines 35-65, the current location of the autonomous robot device is determined by the autonomous robot device based on an inertial navigation system such as GPS).

Arunachalam teaches data foraging device 604 (unmanned vehicle) sends the smart asset tag's unique item identifier 614 and current location of the asset based on the GPS location of the data foraging device to a remote server 618 (Arunachalam, Fig. 6 and Par. 100).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Arunachalam into the combination of Enssel and Gold for a user to locate or monitor the asset.

Regarding claim 24, method of claim 24 is performed by the apparatus of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (apparatus) for the method of claim 24.

Regarding claim 31, system of claim 31 is performed by the apparatus of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (apparatus) for the system of claim 12.

Regarding claims 32-34, apparatus of claims 32-34 are performed by the apparatus of claims 1 and 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1 and 12 (apparatus) for the apparatus of claims 32-34.

Regarding claim 35, the combination of Enssle, Gold and Arunachalam teaches previous claim. The combination further teaches the unmanned vehicle of claim 32, further comprising a radio (Enssel, Col. 6 Lines 30-60, image capturing device 220) configured to capture information about the RF environment at the current location of the unmanned vehicle (Enssel, Col. 7 Lines 20-50), wherein the captured information comprises information captured using the RF information capture system (Enssel, Col. 7 Lines 20-50).

Regarding claims 36-39, method of claims 36-39 are performed by the apparatus of claims 32-35.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 32-35 (apparatus) for the method of claims 36-39.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/20/2022